Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered October 21, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in *151the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the evidence warranted the conclusion that defendant was a participant in the sale (see, People v Bello, 92 NY2d 523). When the undercover officer inquired about a particular brand of heroin, defendant’s response that he had a different brand clearly meant, in context, that defendant was offering that brand for sale.
The record fails to support defendant’s contention that the court improvidently and summarily refused to accept defendant’s waiver of his right to be present at robing room conferences with prospective jurors. Unlike the situation in People v Janvier (92 NY2d 993), the court did not foreclose the possibility of a waiver of the right to be present, but merely expressed its strong opinion that it would be in defendant’s best interests to attend the conferences, whereupon defendant acquiesced in the court’s position (cf., People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). Concur — Rosenberger, J. P., Tom, Andrias, Ellerin and Wallach, JJ.